Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 1 of 46 PageID #:16457

                                                                                  1

    1                    IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                             EASTERN DIVISION

    3
        UNITED STATES SECURITIES AND            )   Docket No. 18 C 5587
    4   EXCHANGE COMMISSION,                    )
                                                )
    5                         Plaintiffs,       )
                                                )
    6                  vs.                      )
                                                )
    7   EQUITYBUILD, INC., EQUITYBUILD          )
        FINANCE, LLC, JEROME H. COHEN,          )
    8   AND SHAUN D. COHEN,                     )   Chicago, Illinois
                                                )   August 13, 2020
    9                         Defendants.       )   2:00 o'clock p.m.

  10
                   TRANSCRIPT OF PROCEEDINGS - TELEPHONIC STATUS
  11                     BEFORE THE HONORABLE JOHN Z. LEE

  12
        TELEPHONIC APPEARANCES:
  13

  14    For the Plaintiff:                U.S. SECURITIES & EXCHANGE
                                            COMMISSION
  15                                      BY: MR. BENJAMIN J. HANAUER
                                               MR. TIMOTHY J. STOCKWELL
  16                                      175 W. Jackson Blvd., Suite 900
                                          Chicago, Illinois 60604
  17

  18    For the Receiver:                 RACHLIS, DUFF, PEEL & KAPLAN, LLC
                                          BY: MR. MICHAEL RACHLIS
  19                                           MS. JODI ROSEN WINE
                                          542 South Dearborn, Suite 900
  20                                      Chicago, Illinois 60605

  21
        Federal Home Loan Mortgage        DYKEMA GOSSETT, PLLC
  22    Corporation, Wilmington           BY: MR. MICHAEL A. GILMAN
        Trust, Citibank, Federal          10 South Wacker Drive, Suite 2300
  23    National Mortgage Assoc.,         Chicago, Illinois 60606
        U.S. Bank, Sabal TL,
  24    Midland Loan Svcs., BC57,
        and UBS AG:
  25
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 2 of 46 PageID #:16458

                                                                                  2

    1   APPEARANCES (Cont'd):

    2
        For Midland Loan Svcs.,           STAHL, COWEN, CROWLEY, ADDIS, LLC
    3   Thorofare Asset Based             BY: MR. RONALD A. DAMASHEK
        Lending, Liberty EBCP,            55 West Monroe Street, Suite 1200
    4   And Citibank:                     Chicago, Illinois 60603

    5
        For Midland Servicing:            AKERMAN, LLP
    6                                     BY: MR. MICHAEL D. NAPOLI
                                          2001 Ross Avenue, Suite 3600
    7                                     Dallas, Texas 75201

    8
        For BMO Harris:                   STINSON, LLP
    9                                     BY: MR. SCOTT B. MUELLER
                                          7707 Forsyth Boulevard, Suite 1100
  10                                      St. Louis, Missouri 63105

  11
        Also Present:                     MR. KEVIN B. DUFF, Receiver
  12

  13    Court Reporter:                   MR. JOSEPH RICKHOFF
                                          Official Court Reporter
  14                                      219 S. Dearborn St., Suite 2128
                                          Chicago, Illinois 60604
  15                                      (312) 435-5562

  16
                          * * * * * * * * * * * * * * * * * *
  17
                                PROCEEDINGS RECORDED BY
  18                             MECHANICAL STENOGRAPHY
                            TRANSCRIPT PRODUCED BY COMPUTER
  19

  20

  21

  22

  23

  24

  25
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 3 of 46 PageID #:16459

                                                                                  3

    1        (Proceedings had via telephone conference:)

    2              THE CLERK:     Case 18 CV 5587, United States Securities

    3   and Exchange Commission vs. Equitybuild.

    4              THE COURT:     Good afternoon.

    5              Will the attorneys representing the SEC identify

    6   themselves, please.

    7              MR. HANAUER:      Good afternoon, your Honor, this is Ben

    8   Hanauer and Tim Stockwell for the SEC.

    9              THE COURT:     Good afternoon.

  10               Will the attorneys representing the receiver identify

  11    themselves, please.

  12               MR. RACHLIS:      Good afternoon, your Honor, Michael

  13    Rachlis, R-a-c-h-l-i-s, along with Jody Rosen Wine, on behalf

  14    of the receiver.       Kevin Duff, the receiver, is also on the

  15    line.

  16               THE COURT:     All right.

  17               Now, starting with the attorneys representing the

  18    institutional lenders who are going to be leading the charge

  19    in this hearing, could you identify yourselves, please.

  20               MR. DAMASHEK:      Ron Damashek for Citibank; Midland

  21    Loan Servicers, division of PNC Bank; Thorofare Asset Based

  22    Lending; and, Liberty EBCP.

  23               Judge, I will be addressing the role of the receiver

  24    in recommending priority to the Court, which was one of the

  25    items you asked to be addressed today.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 4 of 46 PageID #:16460

                                                                                         4

    1              THE COURT:     Thank you.

    2              MR. GILMAN:      Your Honor, this is Michael Gilman.            I

    3   will be addressing the issue of standard discovery that we

    4   discussed at the last session.          I represent a dozen of the

    5   mortgagees.

    6              THE COURT:     Okay.

    7              MR. NAPOLI:      Your Honor, this is Michael Napoli.            I

    8   also represent Midland Servicing.           I will be addressing the

    9   issues related to the document database and the protective

  10    order.

  11               THE COURT:     Okay.

  12               Anyone else?

  13               MR. MUELLER:      Yes, your Honor, good afternoon.             This

  14    is Scott Mueller, and I represent BMO Harris, as well as

  15    Midland.     And I am going to be calling in regarding the issue

  16    -- we filed a motion to intervene on behalf of the lenders,

  17    and I'll be addressing that.

  18               THE COURT:     Anyone else who wishes to enter their

  19    appearance on the record today?

  20         (No response.)

  21               THE COURT:     All right.      Very well.

  22               To the extent that anyone is going to be making a

  23    statement today, again, if you could please identify

  24    yourselves for the record, please.           And if you're representing

  25    a lender, another party that hasn't been introduced as of now,
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 5 of 46 PageID #:16461

                                                                                  5

    1   if you could, the first time you speak, in addition to

    2   identifying yourself by name, identify the party that you are

    3   representing here.

    4              First of all, with regard to the motion to intervene,

    5   Mr. Mueller, I'm a bit -- I guess, a bit flummoxed at its

    6   filing.    And I guess I wanted to, first of all, see if there

    7   is any objection to the motion by the SEC or the receiver in

    8   this case.

    9              MR. HANAUER:      Good afternoon, your Honor, this is Ben

  10    Hanauer for the SEC.

  11               We object to the motion and would be happy to state

  12    our reasons why, if the Court prefers.

  13               THE COURT:     Yes, please do.

  14               MR. HANAUER:      Thank you, your Honor.

  15               Frankly, we oppose the motion.           First and foremost,

  16    it's unnecessary.       We don't challenge any of the claimants'

  17    rights to seek relief for an appellate court if they're

  18    unhappy with any of the Court's rulings.             And I don't think

  19    the receiver feels that any of the claimants would be

  20    constrained from appealing absent an intervention.

  21               I note that nearly all the cases that the SEC cited

  22    in its brief, the SEC cases at the Seventh Circuit where there

  23    are fights between various classes of claimants, I don't

  24    believe there is an intervention necessary in those cases

  25    either.    Certainly, we would never take the position in a case
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 6 of 46 PageID #:16462

                                                                                  6

    1   that -- in this case -- that a claimant couldn't appeal on the

    2   ground that there was no intervention.

    3               I'd also note that it could be unwieldy if

    4   intervention was allowed because then all the other claimants

    5   -- and I think we're over around a thousand -- would feel

    6   compelled to do so, and that would certainly burden the record

    7   and the docket in this case.

    8               And, finally, I would just note that the request is

    9   untimely.     The claimants -- or the lenders have been in this

  10    game for almost two years now and never felt the need to

  11    intervene.     And we don't think it was necessary when they

  12    first came into the case, and we don't think it's necessary

  13    now.

  14                Thank you.

  15                THE COURT:    Thank you.

  16                Mr. Rachlis, anything to add?

  17                MR. RACHLIS:     We agree with -- we do object, and we

  18    agree with the SEC's counsel's recitation of the reasons for

  19    that objection.

  20                THE COURT:    All right.

  21                And, so, if any of the claimants were to file an

  22    appeal at the end of these proceedings, the receiver would not

  23    object based upon, say, standing grounds and the fact that

  24    they didn't -- haven't formally intervened here before me; is

  25    that correct, Mr. Rachlis?
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 7 of 46 PageID #:16463

                                                                                  7

    1               MR. RACHLIS:     Yes, absolutely.

    2               And we read the Seventh Circuit cases consistent with

    3   what Mr. Hanauer had indicated.          A party that's aggrieved by a

    4   ruling of the Court or some determination where they believe

    5   they were -- that they think they were entitled to more, we

    6   would -- we certainly would think they would have the right to

    7   appeal that to the Seventh Circuit; and, we certainly would

    8   not be objecting on standing ground or the failure to

    9   intervene as a result.

  10                So, yeah, we certainly agree with your Honor there.

  11                THE COURT:    Okay.

  12                So, Mr. Mueller, given those positions stated on the

  13    record, again, I was a little puzzled by the filing of the

  14    motion.    What prompted its filing?

  15                MR. MUELLER:     Thanks, Judge.      This is Scott Mueller

  16    again.

  17                I certainly appreciate the SEC and the receiver's

  18    position.     I don't think there's a lot of controversy on this

  19    level about our ability, given the Enterprise holding, to

  20    proceed and have appealability if there's any aggrieved ruling

  21    based on our interest -- the lenders' interest -- in the

  22    subject matter.

  23                However, out of an abundance of caution and given the

  24    fact that the Seventh Circuit discrepancy slight overlap of

  25    Enterprise and First Choice, we just want to make the record
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 8 of 46 PageID #:16464

                                                                                  8

    1   clear in the substance over form that if a new party were to

    2   look at this from a Seventh Circuit perspective on appeal,

    3   that there's no room for someone to see the fact that there

    4   was no intervention, that we were not a party of record below

    5   and use that for some kind of procedural hang-up or technical

    6   issue down the line.        We thought that we would try to nip it

    7   in the bud, if we could.         And, again, I don't think there's a

    8   lot of controversy about how that would play out.

    9              So, that's the general theme of why we brought the

  10    motion:    That the lenders felt that it was necessary to clean

  11    up the record to a certain degree, and to establish that we

  12    were indeed a party that had no issues with case law hindering

  13    the ability to appeal a ruling to the Seventh Circuit.

  14               THE COURT:     Well, based upon my understanding of

  15    Seventh Circuit law, and having heard the arguments from -- or

  16    based upon the concession of the SEC and the receiver, that if

  17    any of the claimants were to appeal the decisions in this

  18    case, that they would not object to that appeal based on

  19    either standing grounds, the fact that the individual or party

  20    was not a party to the underlying action, I'm going to deny

  21    the motion.

  22               I just think that it does raise -- it creates a lot

  23    of unnecessary procedural barriers, I think, because then I

  24    think the SEC is right, Mr. Hanauer is right, that other

  25    claimants would feel like they would need to intervene and
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 9 of 46 PageID #:16465

                                                                                    9

    1   would feel that if they didn't, then there would be some sort

    2   of assumption made as to their positions in this case, which

    3   would not be accurate.        And I just don't think it's necessary.

    4              And, so, for those reasons, the motion to intervene

    5   is denied.

    6              Now, let's talk about the other issues that we

    7   discussed at the last telephone conference, the first one

    8   being let's talk about the standard discovery and how that is

    9   going.

  10               Mr. Gilman, can you address that, please?

  11               MR. GILMAN:      Yes, I can, your Honor.        Michael Gilman

  12    here.

  13               We did draft standard discovery and sent a draft to

  14    the receivership -- receiver -- last Friday.              Late afternoon

  15    -- late morning I received a response to that submission, as

  16    well as the receiver's proposal for additional discovery below

  17    that would be directed toward the mortgagees.              I actually

  18    haven't had a chance to review it all, but I can report that

  19    we're in the process of, you know, agreeing -- trying to agree

  20    upon standard discovery that could be issued in this matter.

  21               THE COURT:     Okay.

  22               So, the parties are making progress along that front?

  23               MR. GILMAN:      Correct.

  24               THE COURT:     Do you --

  25               MR. RACHLIS:      This is Michael Rac- --
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 10 of 46 PageID #:16466

                                                                                        10

    1               THE COURT:     Mr. Gilman, do you and Mr. Rachlis have

    2    an estimate as to how much longer you think it will take for

    3    the parties to come to an agreement as to the standardized

    4    discovery?

    5               I know, Mr. Gilman, you just got the response, but do

    6    you have any sense?       Can you give me a ballpark, do you think?

    7               MR. GILMAN:     Well, I know I'll review them and

    8    respond by mid-next week.         And, then, I'm not sure how long it

    9    will take for the receiver to then respond.             But I don't

   10    expect a long turnaround.

   11               THE COURT:     Okay.

   12               Mr. Rachlis, anything to add?

   13               MR. RACHLIS:     Yes, your Honor.

   14               I certainly agree that we are working on making

   15    progress on that front.        We are, you know, attempting to

   16    collect the ideas and -- for this from any stakeholder.                   We

   17    received items from the SEC.         And, so, our role here is

   18    certainly to try and collect those, evaluate them based on all

   19    the information in the proof of claims, which itself provides

   20    quite a bit of discovery.         And, so, we do want to

   21    definitely -- we think we're working on that.

   22               And, so, to take -- when we receive that, we did want

   23    to provide our comments in light of those issues, in light of

   24    what's transpired to this point in time.            And, so, I think

   25    what we've provided to Mr. Gilman, I think, is an effort to do
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 11 of 46 PageID #:16467

                                                                                   11

    1    so, as well as to provide other information on, basically,

    2    what would be -- the form would be two standard requests, if

    3    you will.    One that would go to the investor lenders, and then

    4    the other would go to the institutional lenders -- that's sort

    5    of the way this is breaking out -- and thinks that makes

    6    sense.    So, we're making progress along those lines.

    7                I think if we have that information by the middle of

    8    next week, we certainly should be able to turn that around

    9    within the week and gather any other comments or information

   10    from those stakeholders that, you know, wish to comment on

   11    that.    So, that way we can get -- we certainly can continue to

   12    move that along along that time frame.

   13                THE COURT:    Okay.

   14                I would like to encourage the parties to see if they

   15    can come to an agreement on the standard discovery within the

   16    next 30 days.     So, if there are any disputes -- which I hope

   17    there won't be, but if there are -- then we can just kind

   18    of -- we can talk about it and we'll go from there.

   19                I appreciate the parties are making some progress.

   20    But I do want to light a fire under the parties a little bit,

   21    and let's see if we can get try to get it done in the next 30

   22    days.

   23                MR. HANAUER:    Your Honor, this is Ben Hanauer for the

   24    SEC.    May I quickly be heard on this issue?

   25                THE COURT:    Yes.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 12 of 46 PageID #:16468

                                                                                        12

    1               MR. HANAUER:     Thank you, your Honor.

    2               As the Court advised the last hearing, the SEC has

    3    tried to play a limited role in the standard discovery.                   I

    4    have not personally dialogued with any of the institutional

    5    lenders, but I have seen the requests that they proposed.                     And

    6    I think there's an issue brewing that as long -- that it could

    7    help to get some of the Court's guidance on on the front end,

    8    so that we don't have to fight about these disputes over the

    9    next 30 days.

   10               And the issue is this:        What the lenders sent over

   11    looks -- is very consistent with what you would see for

   12    discovery in a sophisticated commercial dispute.              But I'm

   13    afraid that it is not appropriate for the investors in this

   14    case, many of whom lack sophistication in a legal sense and

   15    are going to be unrepresented.

   16               And, so, my comment -- which I asked the receiver to

   17    transmit to the lenders -- is whether we can try and make the

   18    discovery to the investors -- the standard discovery -- in

   19    more simplistic, layman's, non-legalese terms, just so they

   20    can have a better shot at answering it in a meaningful way and

   21    not suffer prejudice if their responses are not up to snuff

   22    with what we would expect from sophisticated litigators.

   23               So, to the extent the Court agrees that we -- it

   24    would make sense to use more simplistic, layman's language as

   25    opposed to standard discovery language for the investors'
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 13 of 46 PageID #:16469

                                                                                         13

    1    standard discovery, I think that, if the Court agreed,

    2    guidance like that on the front end could be helpful and save

    3    us a lot of disputes going forward.

    4                MR. GILMAN:    Your Honor, Michael Gilman here.

    5                We actually did try to use as simple language as

    6    possible because we understand that some of the investors may

    7    not be represented and may -- whatever.            But in the process,

    8    we want to make sure that the investors know what we're

    9    looking for, and that's why we drafted the way we did.                But

   10    we're willing to make them as simple as possible, provided

   11    that it gives sufficient guidance to the investors so they

   12    know what we're looking for and can respond.

   13                My concern is if it's too simple, they may not

   14    understand that certain documents are part of our request or

   15    certain answers are part of our request.

   16                So, we do want to keep it simple.          We wanted to avoid

   17    legalese.    But we also want to make sure that the investors

   18    understand what information we're looking for.

   19                MR. RACHLIS:    Your Honor, this is Michael Rachlis.

   20                We did convey in our communication this morning those

   21    concerns and ideas, as well as issues of avoiding duplication

   22    from information that's already been provided, which also can

   23    be daunting for anybody receiving that type of request.                   So,

   24    we have attempted to convey those concerns, attempted to try

   25    and pare down some of these items that we had received.                   And I
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 14 of 46 PageID #:16470

                                                                                   14

    1    think it is -- those are very valid concerns that the SEC and

    2    we've tried to share, as well.

    3               THE COURT:     Well, it seems like everyone is in

    4    agreement that they should try to be as simple and

    5    straightforward as possible, and I would encourage the parties

    6    to keep on looking along those fronts.

    7               You know, one of my kids just graduated high school,

    8    and I think a good rule of thumb is if a high school student

    9    can understand it, well, then that probably is kind of the

   10    right standard to kind of think about:            High school or college

   11    person without any legal training.

   12               So, the simpler the better.         But I also understand

   13    that you can't be too broad because you need to identify the

   14    documents that you're looking for.

   15               So, again, try your best to see if you can come to

   16    some agreements.      And I'm glad the parties are thinking about

   17    this and working together.         But I just want to try to get it

   18    done in the next 30 days so we can get this process moving.

   19               All right.     So, let's talk about the Equitybuild

   20    documents and the document database, please.

   21               Mr. Napoli, are you going to address that?

   22               MR. NAPOLI:     Yes, your Honor.       This is Michael

   23    Napoli, and I represent the Midland Servicing entities.

   24               Let me give you a quick where we are.            We've been

   25    working with the receiver to identify what documents we would
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 15 of 46 PageID #:16471

                                                                                   15

    1    like and what documents are reasonably available.              The

    2    receiver has provided us with several document inventories.

    3    We've used that information to solicit proposals from various

    4    vendors, all of which have come in.

    5               So, the issues that are open for the lenders are

    6    basically two.      One, we need to identify the appropriate

    7    vendor.    And that's a cost-plus service level consideration.

    8    And I hope that we can get to that within the next week or so.

    9               The second issue -- and it's an issue that's both

   10    among the lenders and with the receiver, and that is

   11    appropriate allocation of costs.          Obviously, all of the

   12    institutional lenders are going to be using the database.

   13    And, you know, we will figure out a way to share costs, given

   14    the number of lenders involved and the presence of the

   15    insurance companies, which you may have noticed Midland has

   16    three.    Those negotiations may be a little bit complicated,

   17    just given the number of parties.

   18               The second issue, which your Honor raised at the last

   19    hearing, was:     To what extent and what's the proposal for

   20    trying to share some of this information with the receiver and

   21    with the investors?

   22               And, you know, with respect to the receiver, our view

   23    is that the receiver should most likely pay the same share

   24    that the lenders themselves are paying, however that's

   25    ultimately determined.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 16 of 46 PageID #:16472

                                                                                     16

    1               With respect to the investors, you know, we would

    2    like some guidance on that from your Honor.             In some cases,

    3    depending on the vendors, it may well be that there is a

    4    significant or at least an out-of-pocket cost for broadening

    5    the availability of the database to other people.              For most of

    6    these vendors, there are a limited number of seats that are

    7    available.     Additional seats are available, but, you know,

    8    there is a monthly cost for that.

    9               So, that's where we are.         I think we should be able

   10    to get -- we should be able to get a lender -- I'm sorry, a

   11    vendor picked within the next few weeks.            We should be able to

   12    decide on cost allocation over that same period of time.                  Once

   13    that's done, there will be a time period to actually get the

   14    documents.     Most of the documents are in a readily accessible

   15    form.   So, we should be able to get those within a matter of

   16    days once we push go and agree to the financing and all the

   17    other terms.

   18               There are a few that are more difficult because

   19    they're controlled actually by third parties, either in terms

   20    -- and we're going to have to work with them and their

   21    financial and technical considerations, that I don't have a

   22    good handle on how long that will take to resolve.               And, then,

   23    you know, once you get everything loaded, then there's a

   24    culling process to get it to something that's useful.

   25               So, that's where we're at, your Honor.            Happy to
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 17 of 46 PageID #:16473

                                                                                   17

    1    answer any questions that you might have.

    2               THE COURT:     No.   Thank you very much.

    3               So, at this point, I take it that -- well, we don't

    4    have a estimate as to, for example, per subscriber, like for

    5    non-institutional claimants making -- like how much it would

    6    cost to get a subscription, monthly or otherwise, to access

    7    that database if another claimant wanted to do so.

    8               So, at this point in time, do you have any estimate

    9    as to what the costs of that might be?

   10               MR. NAPOLI:     If we're strictly talking -- and it

   11    varies by vendor, your Honor.         For some vendors, there won't

   12    be a charge.     But they cost a lot more in terms of a flat fee.

   13    Other vendors will charge -- we've been told they charge --

   14    maybe as little as $125 per seat per month.             For other

   15    vendors, they have not given us that level of detail.

   16               So, there's a lot of moving parts, your Honor.

   17               THE COURT:     Right.

   18               MR. NAPOLI:     I suspect, your Honor, it's going to be

   19    some charge.     I don't think it will be free.

   20               THE COURT:     Okay.

   21               I understand that there are a lot of moving pieces

   22    and you're looking at various competing bids and within the

   23    bids different pieces are kind of dependent upon one another.

   24               At this point, does the receiver or the SEC have

   25    anything that they would like to add regarding this topic?
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 18 of 46 PageID #:16474

                                                                                    18

    1               MS. ROSEN WINE:       Your Honor, this is Jody Rosen Wine

    2    here for the receiver.

    3               THE COURT:     I'm sorry, who?

    4               MS. ROSEN WINE:       Jody Rosen Wine.

    5               THE COURT:     Yes.   Hello.

    6               MS. ROSEN WINE:       Thank you.

    7               So, I've been involved in conversations with counsel

    8    for the lenders, as well as some of the vendors that have been

    9    suggested; and, frankly, it's a bit of a surprise right now to

   10    hear that they're going to require the receiver to share the

   11    cost because that's not been the discussions that we've had to

   12    this point.

   13               The understanding from the last hearing and up until

   14    right now was that the cost was going to be borne by the

   15    institutional lenders.        If the receiver is going to be

   16    required to pay -- it sounds like they're proposing now half

   17    -- that would only be possible through the imposition of a

   18    receiver's lien --

   19               THE COURT REPORTER:       Ms. Rosen Wine, can you repeat

   20    that, please.     I'm having a hard time hearing you.            This is

   21    the reporter.

   22               MS. ROSEN WINE:       Yes, I'm sorry.      At what point --

   23               I'm saying that if the receiver is going to be

   24    required to pay a share or even half of the database charge,

   25    that there would have to be a receiver's lien imposed to have
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 19 of 46 PageID #:16475

                                                                                         19

    1    the funds to pay that charge.         I know that issue is before you

    2    in other contexts, but I just wanted to mention that it would

    3    be relevant to this, as well.

    4               Additionally, the question that you asked about the

    5    additional fee for the investor lenders and other users to

    6    access the database, my understanding from at least some of

    7    the vendors we've talked to is that there's unlimited users

    8    available.     So, that could be addressed in that manner.                But

    9    we do think it's important that everyone has access to these

   10    documents and not just the institutional lenders.

   11               THE COURT:     It seems to me that with regard to access

   12    to documents, as I said previously, that if there's an

   13    incremental cost to the database for providing access to a

   14    particular claimant, then it seems reasonable to have some

   15    sort of charge for that access.

   16               Now, it obviously would depend upon what the charge

   17    is, but $125 per month to access the database -- and I know

   18    that we're just kind of throwing out numbers here, but

   19    something in that realm, to me, does not sound unreasonable

   20    for -- if a claimant wants to get into the Equitybuild

   21    documents, they can pay the $125 and they can access to their

   22    heart's content for a month, or longer if they want to pay

   23    more.   But that amount of money doesn't seem to me cost

   24    prohibitive, given the amount of funds that we're dealing with

   25    here.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 20 of 46 PageID #:16476

                                                                                   20

    1               The problem of allowing -- I mean, the issue with

    2    unlimited access is, of course, as Mr. Napoli mentioned, that

    3    that might just have the vendor just increase its upfront

    4    costs to provide that.        And given the fact that we don't know

    5    how many claimants would even want to bother looking at that

    6    database, it seems to me that having a unlimited version, if

    7    it means that's going to be substantially more expensive, is

    8    not particularly appealing if there are options where a

    9    claimant who wants to access it can pay a modest amount to do

   10    so, claimants who don't care don't have to pay, and the

   11    upfront costs would be lower theoretically if such a fee

   12    schedule was practical.

   13               But, again, I'm not saying anything that I think that

   14    anyone would necessarily disagree with or the parties would be

   15    surprised at.     You know, I think that because I've made it

   16    clear that to the extent that the lenders aren't going to be

   17    using the documents during the claims process or that they're

   18    going to use it but are not going to be using it to support

   19    good-faith arguments or meritorious arguments, I think I made

   20    it clear that the lenders are the people that want -- the

   21    parties that want -- access to these documents will bear the

   22    cost of processing and accessing the Equitybuild documents.

   23    And I'm not going to let them, under those circumstances,

   24    shift the costs later on to any portion of the receivership

   25    estate.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 21 of 46 PageID #:16477

                                                                                   21

    1               So, the lenders have -- I'm sure they're thinking

    2    they have to be economical and careful as they pick these

    3    vendors, given those limitations.          And, so, given that, I

    4    don't think that a subscription-based program is at all

    5    unreasonable, again, assuming that it's a modest charge, given

    6    the amounts that we're dealing with.

    7               So, at this point in time, Mr. Napoli, do you think

    8    that -- it seems like you kind of have a sense and have

    9    narrowed the universe of potential vendors.             And I know you

   10    have to do a bit more legwork to kind of finalize everything.

   11    But do you think that you'd be in a position 30 days from now

   12    to actually have some numbers on the table that you can

   13    provide?

   14               MR. NAPOLI:     Yes, your Honor.       I'm hoping to have a

   15    vendor picked.

   16               And I just want to clarify, I think, what you're

   17    saying.    Our understanding is -- of your Honor's direction at

   18    the last status conference was, basically, that if we think

   19    the documents are necessary and we want them, we have to pay

   20    to obtain access to them, which is what -- which is where

   21    we're -- which is what we're going along.            I mean --

   22               THE COURT:     Yes.

   23               MR. NAPOLI:     -- from our view, you know, if the

   24    receiver doesn't want access to them, the receiver wouldn't be

   25    expected to pay a portion.         And it wouldn't be 50 percent.         It
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 22 of 46 PageID #:16478

                                                                                    22

    1    would be -- you know, if there's ten lenders, it would be

    2    divided ten ways.      The receiver would be an eleventh, is what

    3    we're thinking.      And those percentages I just made up, your

    4    Honor.

    5                THE COURT:    Right, right.      No, I understand.

    6                That's exactly right.

    7                MR. NAPOLI:    Yeah, I mean, I -- I mean, it's -- we

    8    just view that the receiver is in a slightly different

    9    position than the individual claimants in terms of a fair

   10    allocation of cost for this project.

   11                THE COURT:    Right.    Okay.

   12                Well, I look forward to seeing kind of a more

   13    concrete proposal in the next -- proposal to me -- in the next

   14    30 days.

   15                Thank you, Mr. Napoli, for all the work that you've

   16    done so far, as well as Ms. Rosen Wine.            Thank you for your

   17    input, as well.

   18                All right.    One of the things -- well, I guess the

   19    next thing on the list is talking about the role of the

   20    receiver.

   21                And, Mr. Damashek, you said you would address that

   22    issue.

   23                I've looked at some of the -- I've looked at the

   24    submissions of the parties with regard to that issue.               And,

   25    so, let me hear from you at this time, please.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 23 of 46 PageID #:16479

                                                                                   23

    1               MR. DAMASHEK:      Thank you, Judge.       Ron Damashek.

    2               What we have here is a priority dispute, which is

    3    governed by state law.        This is not a situation where we're

    4    looking at equity or fairness.          We're looking at things such

    5    as what was recorded when?         Is somebody a BFP?       Is a mortgage

    6    holder obligated to release its lien when its loan servicer

    7    issues a payoff and a payoff is made in accordance with that

    8    payoff letter?

    9               Those are all issues of state law.           Those are all

   10    issues for the Court to determine.           And they're not the type

   11    of decisions or recommendations that you need a receiver for

   12    and that are the subject of the cases cited in the brief,

   13    where the receiver is looking at equitable determinations

   14    among a class or classes of claims.

   15               These are state law decisions normally, typically,

   16    decided by courts, and they're not something that a receiver

   17    is or should be involved with.          The receiver is responsible

   18    for managing the assets of the estate, collecting those

   19    assets, challenging claims against the estate.

   20               And, so, by all means, if the receiver believes that

   21    anybody's lien is invalid and is not a proper lien against an

   22    asset of the estate, then the receiver should have the right

   23    to challenge that.       But when there are two competing claimants

   24    who both assert liens, who both assert priorities, then it's

   25    up to those litigants to present their case to the Court and
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 24 of 46 PageID #:16480

                                                                                   24

    1    for the Court to decide those issues.           And there is no need

    2    for the receiver to have any role in that process, especially

    3    in a receivership like this where the receivership,

    4    essentially, is under water.

    5               These are not assets that any unsecured creditor is

    6    going to receive a penny from; and, therefore, the receiver

    7    shouldn't be playing any role, expending any resources or

    8    asserting a receiver's lien against the assets when it's

    9    really a private dispute between parties that should

   10    adjudicate that.

   11               And it's not only the concept of what's involved and

   12    who should be deciding it, but we're also talking about a

   13    situation where the receiver has asserted or may assert

   14    fraudulent transfer claims against parties.             Obviously, there

   15    have been battles to date between the receiver and the

   16    mortgagees here.      And, so, there really is an adversarial

   17    role.   The receiver and the mortgagees have been adversarial

   18    to date.

   19               The receiver indicates that he will be a litigant

   20    challenging, as fraudulent transfers or otherwise, certain

   21    claims.    And in that context, the receiver cannot be an

   22    impartial party because he's litigating against us or at least

   23    against some of us.       And he should not at the same time being

   24    in a position of making recommendations as to who as between

   25    two parties has lien priority against an asset of the estate,
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 25 of 46 PageID #:16481

                                                                                   25

    1    which will afford no benefit to the estate.

    2               And that really puts him in a conflict situation as

    3    to us; conflict situation as between the lien claimants

    4    because he's supposed to be impartial as to those lien

    5    claimants.     And, again, if -- it's not an issue of

    6    impartiality if he says my claim is invalid.             But it is a

    7    situation where if he's coming in and saying, well, somebody

    8    else's claim is prior to yours, that is not treating us

    9    equally.    It's coming in, essentially, supporting a position

   10    of somebody else.

   11               And this Court certainly is well-equipped to address

   12    those issues.     There's a structure where the magistrate judge

   13    is available to assist the Court if the workload is too great.

   14    I, frankly, don't anticipate it to be too great because really

   15    what we're dealing in any given context as we set up with

   16    these tranches is claim that investor lenders' mortgage has

   17    priority or mortgagee's claim has priority.             There's going to

   18    be a focused decision.        And that's exactly what this Court

   19    does every day.      It's exactly what the magistrate judge does

   20    every day.

   21               And just frankly, the Court does not need the

   22    receiver to be coming in and making determinations or

   23    recommending determinations of items which are a matter of

   24    law, which litigants normally assert; which we certainly are

   25    in a position to assert; and, which the investors are in a
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 26 of 46 PageID #:16482

                                                                                   26

    1    position to assert, as well.         Whether they want to do it

    2    individually, whether they want to pool their resources and do

    3    it collectively, they have that ability.            And it's not the

    4    receiver's role.

    5               THE COURT:     So, Mr. Damashek, let me ask you this:

    6    There are cases where the receiver -- where the court -- a

    7    court has held or couple of courts have held that the receiver

    8    does have a role in how the estate should be equitably

    9    distributed.     And I wondered in what types of cases you think

   10    a receiver may assume a role in assisting the Court in the

   11    manner that an estate is distributed amongst different

   12    claimants.

   13               MR. DAMASHEK:      Well, the key issue, Judge, is just

   14    what you said, which was the equitable issue.             If we look at

   15    some of the cases that are out there, we might have a

   16    situation where there are several classes, exactly the same

   17    type of investment and maybe one person redeemed their

   18    investment first and got their funds back as compared to

   19    somebody else who didn't and it was sort of a race to the

   20    courthouse situation.       And in that context, the court said,

   21    you know, that is an equitable situation; that is a fairness

   22    situation.

   23               I am not aware of any cases, nor do I believe any

   24    have been cited, where the court, essentially, transfers some

   25    or all of the responsibility for making the legal
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 27 of 46 PageID #:16483

                                                                                   27

    1    determination as to a matter of priority under state law.

    2    That's really what we're dealing with here.

    3               So, if you have within a class that you need to

    4    determine, okay, how do we treat similarly situated parties

    5    the same or differently, those are the kind of cases where the

    6    receiver did play a role in making -- or assisting the Court

    7    in saying, okay, we have Class A, Class B, Class C; here's how

    8    we should treat all the creditors in Class A, and we should

    9    have Class A before Class B for this reason.

   10               But they're equitable reasons.          They're fairness

   11    reasons.    They're not the legal determination as a matter of

   12    state law that my lien is prior to or subordinate to another

   13    lien claimant.

   14               THE COURT:     Okay.    Thank you.

   15               Let me hear from the receiver, please.

   16               MR. RACHLIS:     Thank you, your Honor.         This is Michael

   17    Rachlis.

   18               I think there is a definite misconception of where --

   19    what our role is.      There's never been any indication -- and

   20    I'm talking about sort of like everyday tasks and things of

   21    that nature.     There has not been any assignment that the

   22    receiver has asked the Court or the Court has given to the

   23    receiver to make determinations of law or anything of that

   24    nature.    And that is certainly not what the claims process

   25    entails in terms of the role of the receiver.             That always --
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 28 of 46 PageID #:16484

                                                                                        28

    1    the final decisions lie with the Court, and the cases are

    2    legion and that's just sort of common sense.

    3               But the receiver, as an arm of the Court here, is

    4    responsible for administering the claims process for the

    5    Court, for the stakeholders and ultimately recommending a

    6    distribution plan.       And within that context, there are -- the

    7    everyday tasks that the receiver does can involve taking an

    8    adverse position to a claimant.          That does not make for a

    9    conflict of any sort.       It just means that the receiver is

   10    playing the role that it's been designated to do in its

   11    recommendations.      I mean, it could do that in terms of an

   12    amount that has been requested by a claimant where they say

   13    that they're entitled to a hundred thousand dollars and the

   14    receiver says -- recommends that $25,000 be provided.               That's

   15    not -- that is adverse to the interest of that claimant.                  It

   16    does not create a conflict such that the receiver has no role

   17    to play.

   18               I think the logical conclusion of the arguments that

   19    we're hearing would be there would be no -- the receiver could

   20    never do anything because the receiver will ultimately -- when

   21    it provides a distribution plan will -- there is going to be

   22    claims that will not be happy across the board and, therefore,

   23    could argue, as in other cases we've seen, that say, well,

   24    they're adverse and they've been in conflict, so the whole

   25    thing needs to be thrown out because they've taken -- because
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 29 of 46 PageID #:16485

                                                                                   29

    1    they've been adverse to me but yet are still participating in

    2    this process.

    3               So, I don't think -- I think that ignores what the

    4    actual role of the receiver is and, certainly, I think, does

    5    not give fair credit to what the Court will ultimately be

    6    doing in the process that's been proposed.

    7               As to the issue of priority, the logic remains the

    8    same.    The receiver here is not determining priority

    9    ultimately.     The Court will do so.        But as courts have done in

   10    the past that have appointed receivers, the receiver has had

   11    roles to play in terms of those issues.            I mean, the Elliott

   12    case is an example where that has occurred, where you have the

   13    receiver making -- the receiver actually is engaged in

   14    questions of priority and who has priority and who does not,

   15    and the court ultimately made a decision.            They made their own

   16    recommendations, fought that out, the court made a decision,

   17    determination as to who had priority and that -- and there the

   18    law sat.

   19               We're not really looking -- the process that's been

   20    proposed here does not provide anything different.               And I

   21    think it's important what we heard about the fact that there

   22    are these issues on in- -- there are issues about looking at

   23    the amounts of the claims, looking at the validity of the

   24    claim.    And the validity of the claims can affect priority.

   25    And, of course, I don't think it's contested -- even I think
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 30 of 46 PageID #:16486

                                                                                   30

    1    Mr. Damashek recognizes -- that that is a role that the

    2    receiver would play undisputedly.

    3               So, it seems to me that the role of the receiver --

    4    the receiver in its -- theoretically, in what it's supposed to

    5    be doing day in and day out and as part of the claims

    6    administration process, has a role to play in terms of making

    7    recommendations that does not supplant the role of the Court.

    8               And I think that -- and the fact that those can be

    9    adverse to a party does not make a conflict.             It just means

   10    that the receiver is doing its job, and whether it be in the

   11    Huber decision from the Seventh Circuit, where the Court

   12    approved of a distribution plan over the objections of a dozen

   13    or so investors who were disappointed with the methodology

   14    that was ultimately approved by the district court in that

   15    context; or, whether it be in the Fleet Diagnostics case where

   16    there were actually priority disputes that were ongoing --

   17    they were a little bit different, but there were priority

   18    disputes between the receiver and the litigant that went toe

   19    to toe in dealing with those issues, which the Court had no

   20    problem with.     And, ultimately, the district court judge and

   21    ultimately the appellate court affirmed the resolution of

   22    those issues.

   23               I think that these are just part and parcel of what

   24    the receiver is doing.        And these ultimately are going to boil

   25    down to recommendations.        You're going to have the
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 31 of 46 PageID #:16487

                                                                                   31

    1    recommendations about the validity of the claim; there are

    2    going to be recommendations about the amount of the claim;

    3    and, there are going to be recommendations about the

    4    classifications of those claims, all ultimately taking the

    5    full benefit of the receiver's work and effort through the

    6    time period since almost two years ago at this time, which is

    7    a benefit for the Court and for the claimants if there's an

    8    efficiency points to it.

    9               And, ultimately, it seems that the key element of it

   10    all is that it is not the receiver that is making these

   11    determinations, but is acting consistent with its role and,

   12    ultimately, it will be the Court, through the process that we

   13    have submitted, that's going to resolve those disputes per

   14    tranche.

   15               So, I think those are very consistent with what

   16    receivers do and should be doing here.

   17               THE COURT:     Okay.

   18               MR. DAMASHEK:      Judge, may I respond?

   19               THE COURT:     Mr. Damashek.

   20               MR. DAMASHEK:      Yeah, sure.     Thank you.

   21               MR. HANAUER:     Can the SEC be heard, your Honor?

   22               MR. DAMASHEK:      I'm sorry.

   23               THE COURT:     Mr. Hanauer, I'll give you a couple of

   24    minutes, tops.      Go ahead.

   25               MR. HANAUER:     Okay.    Thank you, your Honor.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 32 of 46 PageID #:16488

                                                                                    32

    1               I just want to respond to what Mr. Damashek said at

    2    the very start of his presentation, which is that we're not

    3    dealing with equity here.        Respectfully, your Honor,

    4    Mr. Damashek is dead wrong on that point.            I don't think

    5    there's any genuine dispute that the nature of this proceeding

    6    and the receivership is equitable.

    7               And along those lines, equity requires some level of

    8    protection for the victimized investors in this case.               And,

    9    really, I thought that's what was at the heart of the Court's

   10    guidance after the three in-chambers conferences that we had,

   11    where the lenders were demanding independent declaratory

   12    judgment actions and the receiver and the SEC were advocating

   13    for the approach that the Court, at the end of those three

   14    conferences, said we should go explore.

   15               I think, as Mr. Rachlis said, this is entirely

   16    consistent with a long line of Seventh Circuit cases in SEC

   17    receiverships where the receiver is, by doing his job, is

   18    evaluating claims between competing classes of claimants.                 And

   19    that happens regularly.        And it doesn't put the receiver in an

   20    impermissible position where the receiver has to simply act

   21    objectively as an officer -- and as an officer of the court

   22    making recommendations on how the receiver sees the facts and

   23    the law in this case.

   24               And, then, responding --

   25               THE COURT:     Mr. Hanauer --
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 33 of 46 PageID #:16489

                                                                                   33

    1                MR. HANAUER:    Yes.

    2                THE COURT:    -- let me ask you this:        For the

    3    individual investors, what is the median amount of investment?

    4                MR. HANAUER:    I do not -- I apologize, your Honor.          I

    5    do not have that information.         I can't give you an accurate

    6    number there.     But it's my understanding that it's less than

    7    $10,000.

    8                THE COURT:    That the median is less than $10,000?

    9                MS. ROSEN WINE:     Your Honor --

   10                MR. HANAUER:    I --

   11                MS. ROSEN WINE:     -- this is Jody Rosen Wine for the

   12    receiver.

   13                I just -- I would dispute that that's the median

   14    amount.    I think it's much higher than that.           I mean, there

   15    are certainly claimants that have claims in the -- less than

   16    10,000, but they're the minority.          I think many are five-

   17    digit and six-digit figures.

   18                MR. HANAUER:    And, your Honor, I will absolutely

   19    defer to the receiver on this.          And I wasn't trying to -- and

   20    that's why I pre-phrased it with I don't have that

   21    information.

   22                But I think it's safe to -- I know from reviewing the

   23    claims chart that there are certainly claims of less than

   24    $10,000.    And I think we described in our briefing why we

   25    don't believe that -- why we do believe that there are a large
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 34 of 46 PageID #:16490

                                                                                   34

    1    number of investors that do not have high dollar-amount

    2    claims.

    3                THE COURT:    I would like --

    4                MR. HANAUER:    The usual --

    5                THE COURT:    -- from the -- hold on.

    6                From the receiver, I would like to know -- I would

    7    like to have some information regarding the distribution of

    8    the amounts of individual investors.           So, whether it's -- you

    9    can give me -- a bell graph chart would be helpful or some

   10    sort of distribution analysis -- so I know not only the total

   11    number of individual investors, but approximately what that

   12    distribution is.

   13                MR. RACHLIS:    Okay.

   14                MR. MARCUS:    Your Honor?      Your Honor, hi, this is

   15    Dave Marcus.     I'm calling you from New York City.           I'm --

   16                THE COURT REPORTER:      Can you please speak up,

   17    counsel.    I can't hear you.

   18                MR. MARCUS:    Yeah.

   19                This is David Marcus.       I'm calling you from New York

   20    City, Judge Lee.      And I just want to say I'm one of the major

   21    investors; also one of the most active people involved here.

   22                I want to say first, to support what Ben Hanauer said

   23    about that this should be a lot more -- I'm a layman.               I'm not

   24    a lawyer.    There's so much legalese here.          Most of the

   25    investors wouldn't know anything what's going on here.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 35 of 46 PageID #:16491

                                                                                      35

    1               UNIDENTIFIED SPEAKER:        Well, John, my idiot

    2    co-counsel, set me up for it because I'm the youngest.                That's

    3    why.

    4               THE COURT REPORTER:       I'm sorry --

    5               THE COURT:     Hold on.     Hold on.

    6               THE COURT REPORTER:       -- who is that speaking?

    7               MR. MARCUS:     Wait, wait a -- hold on.         Wait a second.

    8               I invested $1,370,000.        To say that the av- -- the

    9    median is 10,000 is absolutely ridiculous.             It is --

   10               THE COURT:     Mr. Marcus, I think that that's why I'm

   11    going to wait to get the information from the receiver.                   Okay?

   12               MR. MARCUS:     I know half a dozen people that have

   13    invested a million dollars or more, and I know people who have

   14    invested 400, 700,000.        10,000 is absolutely ridiculous.

   15               And I just want to say this is a case that's -- when

   16    I invested in the Equitybuild properties, I invested as --

   17    because I thought I was in first position.             I never signed

   18    away my rights to the properties.          I don't know what happened.

   19    I now find out later, months after I -- you know, after it was

   20    shut down that there were lenders involved.             I know nothing

   21    about lenders.      And I should be -- this was a criminal act

   22    done by the Cohens.       And I have to pay for it and all that

   23    stuff?    I have to be punished for that?

   24               I did not -- like I say, I did not -- sign away my

   25    rights.    And I believe that the lenders -- and I'll say this
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 36 of 46 PageID #:16492

                                                                                    36

    1    right now -- shouldn't get a penny at my expense.              Not one

    2    penny.    Now, I will fight --

    3               THE COURT:     Mr. Marcus, Mr. Marcus, I'm going to cut

    4    you off now.     Thank you very much.

    5               All right.     So, Mr. Damashek, anything else with

    6    regard to the role of the receiver in this case; and, if so,

    7    please keep it brief.

    8               MR. DAMASHEK:      I will, Judge.

    9               Just briefly, Mr. Rachlis is incorrect when he says

   10    that Elliott was a priority determination case.              If you look

   11    at Elliott, what the court did there was it determined the

   12    validity -- I'm sorry, what the receiver litigated was the

   13    validity of claims.       And, again, we've indicated that if a

   14    receiver says a claim is invalid -- so it is not a valid claim

   15    against an asset of the estate -- by all means, have him come

   16    in and do that.      That's what was done in Elliott.          That was a

   17    consideration.      There was no litigation by the receiver, no

   18    determination by the receiver as to is this one prior to that

   19    one?

   20               And, so, I think, again, the receiver's role has got

   21    to be limited to challenges to assets against the estate, not

   22    challenges between claimants.

   23               And the point I was trying to make earlier was that,

   24    you know, whether it's Mr. Marcus, whether it's his six

   25    connections, whether it's other people, it's their
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 37 of 46 PageID #:16493

                                                                                   37

    1    responsibility to come in and litigate the validity -- I'm

    2    sorry, the priority -- of claims between themselves and the

    3    lenders.    And that's just simply not the receiver's role.

    4               From my vantage point, we can all look through it.

    5    We all understand what the receiver is trying to do, what the

    6    SEC is trying to do.       But as a practical matter, you don't

    7    need the receiver to come in and say, Judge, here's all the

    8    evidence on the issue of priority.           It's my job and it's

    9    opposing counsel's job to do that, and then the Court can make

   10    its determination.

   11               THE COURT:     All right.     Thank you.

   12               So, I'll take that issue under advisement, but I

   13    appreciate the argument today.

   14               Is there anything else that I need to address today?

   15               What I'm going to do is I'm going to set another

   16    status date by telephone conference about 30 days out, so that

   17    more progress can be made with regard to the standard

   18    discovery list, as well as the bids on the Equitybuild

   19    document database.

   20               Is there anything else that I need to address today?

   21               Let me hear from the receiver.

   22               MR. RACHLIS:     Your Honor, thank you.         Michael Rachlis

   23    on behalf of the receiver.

   24               We do have a motion that was filed to approve

   25    counsel -- additional counsel -- on certain claims that we
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 38 of 46 PageID #:16494

                                                                                     38

    1    noticed for today.       There was no -- the SEC is not objecting

    2    to that.    And we'd like to get that resolved today, if we can.

    3               THE COURT:     I haven't taken a look at it yet.           So,

    4    I'll take a look at it.

    5               MR. RACHLIS:     Terrific.

    6               The only other issue -- and I think that Mr. Napoli

    7    had perhaps referenced it -- on the protective order, we are

    8    still working -- we have exchanged drafts on a protective

    9    order and there are -- there's one small point that still

   10    needs to be addressed, although it's an important point

   11    involving one provision that we -- that the SEC has indicated

   12    needs to be included.       Prior discussions on this issue before,

   13    we did have that agreement -- at least we understood there was

   14    an agreement that that was in place.           But we recognize that

   15    that issue does need to be resolved.

   16               So, I don't know what more we could do that on that

   17    today, but I did want the Court to be aware that that

   18    protective order issue, we are working on it and we'll need --

   19    and that will be probably brought before you shortly, as well.

   20               THE COURT:     Okay.

   21               Anything from the SEC?

   22               MR. HANAUER:     No.    Thank you, your Honor.

   23               THE COURT:     All right.

   24               Anything from the lenders?

   25               MR. DAMASHEK:      I guess not, Judge.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 39 of 46 PageID #:16495

                                                                                     39

    1                THE COURT:    Anything from anyone else on the call?

    2                MR. MARCUS:    Yes, your Honor.       This is David Marcus

    3    again.

    4                I would like to know if I could get -- if you would

    5    help me out with a list of the -- my fellow investors,

    6    900-plus.    I only know about a dozen of them.           If you could

    7    help me so I could get a list so we could organize.               Because

    8    right now this is so lopsided with the lenders, and they have

    9    lawyers on retainer and all that stuff.            And we are like on

   10    outside looking in.       We're like -- we're like we're

   11    stepchildren here.

   12                And if there was a way that you could either tell the

   13    receiver or the SEC attorney, they could send out an e-mail

   14    and they can have my e-mail.         I would like to organize all the

   15    other investors and see what we could do.            I would love to

   16    have your help in this.

   17                THE COURT:    Mr. Marcus, what I would suggest is you

   18    contact counsel for the SEC, Mr. Hanauer, and counsel for the

   19    receiver, Mr. Rachlis, with --

   20                MR. MARCUS:    I've done that.

   21                THE COURT:    -- those requests.

   22                MR. MARCUS:    I've done that.       That's why I'm

   23    approaching you, your Honor.         Because they were not able to

   24    help me.

   25                And the bottom line -- I mean, I can get all the
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 40 of 46 PageID #:16496

                                                                                      40

    1    names, but I don't have their e-mails, the contact

    2    information.     If they could send out e-mails to all the

    3    investors and they could have my e-mail and my phone number,

    4    you know, that would be helpful to me.            Because right now I

    5    feel there are a lot of people here -- we are suffering

    6    tremendously.     The investors --

    7               THE COURT:     Mr. Marcus, did they tell you why you

    8    couldn't get that information or they just haven't responded?

    9               MR. MARCUS:     They just said they could not give it to

   10    me.   All I could get is the names, which I have anyhow.                  It's

   11    on record.     But they said they could not help me with that.

   12    And I asked Mr. Hanauer and I asked -- and Kevin Duff.

   13    Mr. Hanauer said there was nothing he could do.              I asked him

   14    several times.

   15               So, if there's a way -- now, I don't need to have all

   16    of their -- only people who want to respond to the e-mail that

   17    the SEC attorney would send out or the receiver.              They can

   18    contact me.     I'm more than willing to take all the time that's

   19    necessary.     They can give me their e-mail address, their phone

   20    number.    I will be more than happy to talk to any investor I

   21    can, and so that we can -- I can get some kind of a consensus

   22    on this, Judge.

   23               You know, I was there last year and I --

   24               THE COURT:     Mr. Marcus, hold on for a second, okay?

   25               Mr. Hanauer?
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 41 of 46 PageID #:16497

                                                                                   41

    1               MR. HANAUER:     Yes, your Honor.

    2               THE COURT:     Are you familiar with what Mr. Marcus is

    3    talking about?

    4               MR. HANAUER:     Yes, your Honor.       He has requested of

    5    me that I provide him the contact information of the other

    6    investors in this case.        And, unfortunately, the SEC simply --

    7    we don't share the names of victims with members of the

    8    public, even if it is another victim.

    9               I will point out, though, that it's --

   10               MR. MARCUS:     I'm not --

   11               THE COURT:     Mr. Marcus --

   12               MR. HANAUER:     Excuse me.      Excuse me.

   13               THE COURT:     Mr. Marcus, please don't interrupt

   14    people, okay?     Let Mr. Hanauer finish.

   15               MR. MARCUS:     Okay.

   16               MR. HANAUER:     I will point out, your Honor, that in

   17    the claims process, it's my understanding that the receiver

   18    will be providing contact information for the -- all the

   19    investors in a particular tranche.           So, hopefully that could

   20    go a long way to addressing Mr. Marcus' concerns.

   21               But, again, absent a court order, I'm just not in a

   22    position to disclose victim contact information, and I think I

   23    don't need to get into all the reasons for why not.

   24               MR. MARCUS:     Well, Judge --

   25               THE COURT:     Hold on, Mr. Marcus.        Hold on.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 42 of 46 PageID #:16498

                                                                                         42

    1               And, so, Mr. Hanauer, can you provide me generally

    2    what the reasons for why not?

    3               MR. HANAUER:     Yeah.    Well, these are -- like any

    4    other violation of the law, these investors are victims and

    5    have suffered tremendously.         In many cases, their life savings

    6    have been gone.      And while Mr. Marcus has certainly been very

    7    out front and very comfortable coming forward and trying to

    8    contact people, it's my experience that -- dealing with

    9    investor victims -- that a large number of them don't want to

   10    be contacted and don't want to be bothered, either by the

   11    press or plaintiffs' lawyers or other people like that.                   And

   12    for that reason, we simply -- we do not provide non-public

   13    information relating to our case's investigation, which is

   14    precisely the type of information Mr. Marcus wants.               We don't

   15    do that.

   16               If there's a court order, that's a whole nother

   17    kettle of fish; and, obviously, we'll abide by the Court.                  But

   18    under SEC guidance, I am prohibited from sharing non-public

   19    information relating to my cases.          And, unfortunately, victim

   20    contact information is very much that sort of non-public

   21    information that I am not allowed to disclose to the public.

   22               THE COURT:     Okay.

   23               MR. MARCUS:     Judge, may I respond?

   24               THE COURT:     Briefly, please.

   25               MR. MARCUS:     Yeah, I'll make it short.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 43 of 46 PageID #:16499

                                                                                         43

    1               I asked Mr. Hanauer and also Mr. Duff, I said,

    2    listen, you don't have to -- I don't want the contact

    3    information.     Some people may not want to be contacted.                All

    4    I'm asking for is they send out an e-mail that I am willing --

    5    they can have my contact information, my e-mail address and my

    6    phone number, and if anyone wants to call me about this case,

    7    I'm more than willing to talk to them about it.

    8               I don't want Ben Hanauer to give me the names and the

    9    contact information.       If he can't do it, that's fine.          Just

   10    tell -- just e-mail a bulk e-mail to all the investors, your

   11    Honor, and say that David Marcus is here; he wants to know if

   12    anyone is interested in the case.          I'll keep them updated.

   13    I'll tell them what's going on.

   14               There may be some investors who are not interested.

   15    That can happen.      Some of them are so depressed, you know, I'm

   16    surprised that there haven't been any suicide attempts at this

   17    point.    I'm serious about that.        Life savings.      My life

   18    savings down the drain.        And I know two or three other people,

   19    their life savings.

   20               So, the bottom line to that is I don't want Mr. --

   21    and I told him specifically.         I don't want him to give me the

   22    names and contact information.          I would like the e-mails sent

   23    out on my behalf and say, listen, anyone that is interested,

   24    contact David Marcus, New York City, my e-mail address and my

   25    phone.    And they are welcome to call me or not.            And that's
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 44 of 46 PageID #:16500

                                                                                       44

    1    all I'm asking for, your Honor.

    2               THE COURT:     Mr. Hanauer, final word.

    3               MR. HANAUER:     Again, your Honor, if the Court is

    4    inclined to do what Mr. Marcus asks, I would simply ask that

    5    it not be the SEC that sends out his contact information.                 I

    6    simply don't even have some sort of mass distribution list

    7    that could go to all the investors.           But I would note I think

    8    the receiver does because I understand he communicates to

    9    investors that way.       So, if the Court is inclined to follow

   10    Mr. Marcus' request that his contact information would be

   11    shared with others, I think that's probably the best vehicle

   12    for it.

   13               MR. MARCUS:     Thank you.

   14               THE COURT:     Mr. Rachlis, what are your thoughts?

   15               MR. RACHLIS:     Your Honor, we field, you know, a lot

   16    of calls from investors who value their privacy.              And even,

   17    you know, even in the status reports that we've filed, we've

   18    received, for lack of a better term, blowback, you know, that

   19    there's too much information and people are sensitive.                So, we

   20    are sensitive to those issues.

   21               What we thought would be a viable solution to the

   22    types of issues that Mr. Marcus is raising is that the contact

   23    information that he's looking for will be available per

   24    tranche.    So, really the interested parties that he is

   25    thinking about, you know, in dealing with -- you know, so, the
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 45 of 46 PageID #:16501

                                                                                     45

    1    investments that he's made for prop- -- in the same properties

    2    that he's made them, he would -- at the time that those

    3    tranches, would be basically up, he would have that

    4    information each time the tranche would be called for.                So,

    5    that information would certainly be available through those

    6    means without question.

    7               So, I think that that is a solution -- at least a

    8    solution -- to the issue that he's raising here.

    9               THE COURT:     All right.

   10               Let me think about it.        I'll think about it, Mr.

   11    Marcus.

   12               MR. MARCUS:     Thank you, Judge Lee.        I appreciate

   13    that.   Thank you very much for the consideration.

   14               THE COURT:     So, I'm going to set this case for

   15    further status on -- I'm just looking at my calendar here --

   16    on September 23rd at 1:30, and it will be by telephone

   17    conference just like today.

   18               At that point, I'd like to get more information with

   19    regard to how -- with regard to the document database, as well

   20    as the standard discovery set.          And I will issue my ruling

   21    either before then or at that time with regard to what I

   22    believe is the proper role of the receiver in this case.

   23               MR. RACHLIS:     Okay.

   24               THE COURT:     Thank you very much.

   25               MR. RACHLIS:     Thank you, your Honor.
Case: 1:18-cv-05587 Document #: 765 Filed: 08/24/20 Page 46 of 46 PageID #:16502

                                                                                   46

    1               MR. DAMASHEK:       Thank you, your Honor.

    2               MR. MARCUS:     Thank you, your Honor.

    3                               *     *    *     *    *

    4

    5    I certify that the foregoing is a correct transcript from the
         record of proceedings in the above-entitled matter.
    6

    7
         /s/ Joseph Rickhoff                                  August 21, 2020
    8    Official Court Reporter

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
